t c no ll united_states tax_court john b young and martha h young petitioners v commissioner of internal revenue respondent louise f young f k a louise y ausman and james r ausman petitioners v commissioner of internal revenue respondent docket nos filed date ps h and w were divorced in pursuant to their property settlement h transferred to w his promissory note for dollar_figure after h defaulted on the note a state court entered judgment in favor of w in as part of a settlement agreement relating to the judgment h transferred property to w in exchange for the promissory note the transfer satisfied the principal accrued interest and legal and collection expenses due pursuant to the terms of the promissory note held sec_1041 applies to the transfer of property from h to w that resolved a dispute that arose from their property settlement held further w's gross_income includes dollar_figure relating to the value of property transferred to her to discharge certain debts held further w may deduct pursuant to sec_212 i r c legal and collection expenses attributable to the collection of taxable_income william m claytor for petitioners in docket no herman spence iii frank h lancaster and martin l brackett jr for petitioners in docket no edwina l charlemagne for respondent foley judge respondent determined the following deficiencies in addition to and penalty related to petitioners' federal_income_tax john b young and martha h young docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number louise f young f k a louise y ausman and james r ausman docket no addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the cases have been consolidated for purposes of trial briefing and opinion after concessions by the parties the remaining issues for decision are whether the transfer of property to resolve john b young and louise f young's dispute that arose from their property settlement is subject_to sec_1041 we hold it is whether the value of property transferred to louise f young to discharge certain debts must be included in her gross_income we hold it does whether louise f young is entitled pursuant to sec_212 to a deduction for legal and collection expenses attributable to the collection of taxable_income we hold she is findings_of_fact at the time the petitions were filed petitioners resided in north carolina john b young and louise f young were married in and divorced in on date they entered into a mutual release and acknowledgment of settlement agreement the property settlement which provided for the distribution of their marital property on that date and pursuant to the terms of the property settlement john delivered to louise his promissory note for dollar_figure the note was secured_by a deed_of_trust on property that john received as part of the property settlement the note provided that john would make five annual payments which included interest and in case of default would pay reasonable legal and other expenses relating to collection proceedings in date john defaulted on the note and in date louise filed a collection suit in the superior court of mecklenburg county north carolina in date the court entered a judgment the judgment in favor of louise awarding her principal and interest owed pursuant to the note and reasonable legal expenses in an amount that was to be determined by the court at a later date in after the judgment john paid louise dollar_figure all of which louise recognized as interest_income on her federal_income_tax return in louise initiated and paid dollar_figure of expenses relating to litigation to execute the judgment she canceled the execution proceedings however to allow the parties to negotiate a settlement on date louise and john entered into a settlement agreement and release the agreement that resolved louise's collection suit john agreed to transfer to louise a 59-acre tract of land the land that he received as part of the property settlement in exchange louise authorized the cancellation of the judgment and agreed to surrender to john the promissory note pursuant to the agreement the transfer of the land in date discharged all of john's debts to louise which totaled dollar_figure and included the following dollar_figure of note principal dollar_figure of accrued interest dollar_figure of legal expenses and dollar_figure of collection expenses at the time of the transfer john's basis in the land was dollar_figure the agreement also provided that louise grant john an option to repurchase the land for dollar_figure john assigned the option to investment partners of charlotte ltd which exercised the option on date and consummated the purchase of the land from louise on date on that latter date louise's attorneys received dollar_figure of the sales proceeds ie which discharged louise's obligation to pay for their legal services louise received the remainder of the proceeds and she marked john's promissory note paid and satisfied opinion it transfer of property incident_to_divorce respondent contends that sec_1041 applies to john's transfer of the land to louise john agrees with respondent's contention while louise contends that sec_1041 does not apply sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce if sec_1041 applies the transferee's basis in the property is the transferor's adjusted_basis see sec_1041 b a transfer of property is incident to the divorce if it either occurs within year of the divorce or is related to the cessation of the marriage sec_1041 the statute does not define the phrase related to the cessation of the marriage but temporary regulations provide a safe_harbor for certain transactions occurring within years of the divorce the regulations provide that such transfers are related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 sec_1_1041-1t q a-7 temporary income_tax regs fed reg date a sec_71 divorce_or_separation_instrument includes a written instrument incident to a divorce decree sec_71 the parties agree that the property settlement was pursuant to sec_71 incident to the divorce decree because its purpose was to divide the marital property the agreement resolved a dispute arising under the property settlement and completed the division of marital property see eg 439_f2d_69 n 2d cir paraphrasing incident to as implementing the terms of the decree 19_tc_401 paraphrasing incident to as related to 7_tc_700 paraphrasing incident to as in connection with we conclude that the agreement was incident to the divorce decree and as a result the transfer of the land was pursuant to the regulations related to the cessation of the marriage see sec_1_1041-1t q a-7 temporary income_tax regs supra even if the regulations were not applicable the transfer satisfied the statutory requirement that the transfer be related to the cessation of the marriage see sec_1041 accordingly sec_1041 is applicable il value of property transferred includable in gross_income respondent determined that john's transfer of the land discharged a dollar_figure debt to louise for legal and collection expenses ie dollar_figure legal plus dollar_figure collection and as a result such amount is includable in louise's gross_income louise failed to present any evidence relating to the collection expenses and therefore the dollar_figure is includable in her gross_income louise contends however that john was obligated to pay the legal expenses she was merely a conduit for the payment of the fees to her attorneys and the value of property transferred to discharge this debt is not includable in her gross_income we reject her contentions generally taxpayers are treated as realizing taxable_income when their expenses are paid_by another see 348_us_426 o'malley v commissi91_tc_352 louise was obligated to pay the legal expenses the fact that her attorneys were paid directly out of the sales proceeds does not relieve her from tax on that income see 279_us_716 holding that a third person's payment of a taxpayer's obligation is equivalent to the receipt of the amount of the obligation by the taxpayer accordingly we sustain respondent's determination tit deductibility of legal and collection expenses respondent contends that louise may deduct dollar_figure of the collection expenses she paid in ie dollar_figure and dollar_figure of the legal expenses she paid in ie dollar_figure john's transfer of property that discharged his obligation to pay interest legal expenses and collection expenses dollar_figure dollar_figure and dollar_figure respectively resulted in dollar_figure of taxable_income to louise respondent calculated the deductions based on the ratio of the dollar_figure of taxable_income to the dollar_figure of total debts discharged by the transfer ie dollar_figure divided by dollar_figure equals dollar_figure percent see 23_tc_682 affd 228_f2d_512 7th cir allowing a deduction for legal expenses allocable to the recovery_of taxable_income we sustain respondent's contentions contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule
